Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Lorenzo, J.), rendered July 12, 2012, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the particular circumstances of this case, including the “age, experience and background” of the defendant (People v Seaberg, 74 NY2d 1, 11 [1989]), we conclude that the defendant did not knowingly, voluntarily, and intelligently waive the right to appeal. Therefore, our review of the defendant’s contention that the sentence imposed was excessive is not precluded. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Dillon, J.E, Leventhal, Chambers and LaSalle, JJ., concur.